TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                          NO. 03-02-00683-CV



                                    Heather Alford Bell, Appellant

                                                     v.

                                       Bobby Jack Bell, Appellee




       FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
             NO. A-96-0418-F, HONORABLE RAE LEIFESTE, JUDGE PRESIDING




                               MEMORANDUM OPINION


                On October 12, 2002, appellant Heather Bell filed a notice of appeal stating that she was

appealing the district court=s order modifying the parent-child relationship signed on July 26, 2002. The

notice of appeal also states that the district court made findings of fact and conclusions of law on September

19, 2002. The clerk=s and reporter=s records were due to be filed in this Court in November 2002. On

March 3, 2003, this Court=s clerk=s office sent notices requesting the status of the clerk=s and reporter=s

records which were overdue as well as the status of the appellate fees which were unpaid. No response

has been received.

                On April 10, 2003, this Court sent a letter to the parties requesting a status report regarding

this appeal. The letter informed the parties that neither a clerk=s record nor a reporter=s record from the
underlying district court cause had been filed in this Court and further that the appellate fees remained

unpaid. Further, the letter provided appellant and any other party desiring to continue the appeal an

opportunity to respond to the letter by Friday, April 25, 2003, and show why this appeal should not be

dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).

                To date, no response has been filed, the appellate fees remain unpaid and neither a clerk=s

record nor a reporter=s record has been filed in this Court from the underlying district court cause. We

dismiss the appeal for want of prosecution.




                                                 Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Prosecution

Filed: May 15, 2003




                                                    2